Kansas City Southern Railway
                                                                        Co. and Jose /s




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 7, 2014

                                     No. 04-14-00354-CV

   Luz CHAVEZ, Individually, and as Representative of the Estates of Rudolph Chavez, Sr.
 (Deceased) and Rudolph Chavez, Jr. (Deceased), and as Next Friend of Joel Chavez, a minor;
            Darlene Chavez; Allen Chavez; Francisco Chavez; and Celia Chavez,
                                        Appellants

                                               v.

                 KANSAS CITY SOUTHERN RAILWAY CO. and Jose Juarez,
                                   Appellees

                   From the 406th Judicial District Court, Webb County, Texas
                             Trial Court No. 2007-CVE-000347-D4
                          Honorable Oscar J Hale, Jr., Judge Presiding


                                        ORDER
      Sitting:        Karen Angelini, Justice
                      Sandee Bryan Marion, Justice
                      Marialyn Barnard, Justice

      The Appellee’s Motion to Reconsider is hereby DENIED.



                                                    ___________________________________
                                                    Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of August, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court